MEMORANDUM **
Amin Rahman Shakur, an Arizona state prisoner, appeals pro se the district court’s summary judgment for the Director of the Arizona Department of Corrections in his 42 U.S.C. § 1983 action alleging that prison officials retaliated against him for filing grievances by having him validated as a prison-gang member. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The district court properly granted summary judgment to defendant Terry L. Stewart because Shakur failed to raise a genuine issue of material fact as to whether Stewart participated in or was responsible for the validation of Shakur as a prison-gang member, or whether Stewart was responsible for any policy used to retaliate against people who utilize the grievance system. See King v. Atiyeh, 814 F.2d 565, 568 (9th Cir.1987) (state officials are not subject to suit under section 1983 unless they play an affirmative part in the alleged deprivation of constitutional rights).
We decline to consider issues raised for the first time on appeal. See Barcamerica Int’l USA Trust v. Tyfield Imps., Inc., 289 F.3d 589, 595 n. 6 (9th Cir.2002).
Shakur’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.